Citation Nr: 1633574	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-02 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether a November 9, 1982, rating decision denying service connection for residuals of a head injury, to include a nervous condition, should be revised on the grounds of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than September 22, 2009, for the grant of service connection for traumatic brain injury residuals with cognitive disorder NOS.  

3.  Entitlement to an effective date earlier than September 22, 2009, for the grant of service connection for mood disorder NOS and personality change.  

4.  Entitlement to an effective date earlier than September 22, 2009, for the grant of service connection for Meniere's disease status post occipital nerve resection with vertigo and balance problems.  

5.  Entitlement to an effective date earlier than September 22, 2009, for the grant of service connection for Meniere's disease with hearing loss.  

6.  Entitlement to an effective date earlier than September 22, 2009, for the grant of service connection for Meniere's disease with tinnitus.  

7.  Entitlement to an effective date earlier than September 22, 2009, for the grant of special monthly compensation based on housebound criteria being met.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from March 1973 to March 1977 and from November 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, CO.  That rating decision granted service connection for traumatic brain injury residuals with cognitive disorder NOS and mood disorder NOS and personality change, effective October 14, 2009, as well as Meniere's disease status post occipital nerve resection with vertigo and balance problems, Meniere's disease with hearing loss, and Meniere's disease with tinnitus, effective September 22, 2009.  The rating decision also granted special monthly compensation based on housebound criteria being met, effective October 14, 2009.  In a December 2011 rating decision, the RO granted effective dates of September 22, 2009, for the grants of service connection for traumatic brain injury residuals with cognitive disorder NOS and mood disorder NOS and personality change, in addition to special monthly compensation based on housebound criteria being met, based on a finding of CUE in the December 2010 rating decision.

In March 2011 the Veteran filed a motion alleging CUE in the November  9, 1982, rating decision.  He stated that he was never offered a compensation and pension examination the first time his claim was submitted and asked that he be assigned an effective date back to the date his claim was originally filed.  The Veteran also stated: "Notice of Disagreement to rating decision dated December 29, 2010.  Request DRO [(Decision Review Officer )] review.  Veteran is requesting an earlier effective date."    

The RO adjudicated the CUE issue with a de novo review of the evidence by a DRO in a December 2011 Statement of the Case (SOC).  The Veteran's appeal of that decision is now before the Board.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to effective dates earlier than September 22, 2009, for the grants of service connection for traumatic brain injury residuals with cognitive disorder NOS, mood disorder NOS with personality change, Meniere's disease status post occipital nerve resection with vertigo and balance problems, Meniere's disease with hearing loss, and Meniere's disease with tinnitus, as well as the grant of special monthly compensation based on housebound criteria being met, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 1982 rating decision, the St. Louis, Missouri RO denied service connection for residuals of a head injury, to include a nervous condition.  

2.  The Veteran was notified of the November 1982 rating decision and his appellate rights, but he did not perfect an appeal as to that determination.  

3.  The November 1982 rating decision did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  The November 1982 rating decision, which denied service connection for residuals of a head injury, to include a nervous condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, , 20.202, 20.302, 20.1103 (2015).  

2.  The November 1982 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

II.  Clear and Unmistakable Error

A.  Governing Law

A rating decision becomes final if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions regarding entitlement to service connection, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  

If an earlier decision contains CUE, the prior decision must be reversed or revised.  38 C.F.R. § 3.105(a).  The decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2015). 

CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  However, there is a presumption of validity that attaches to a final decision and, when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 44 (1997).  Therefore, a veteran who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a veteran's "extra-heavy burden" of persuasion before the Court in a CUE claim).  

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  

CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Id. at 43-44.  The benefit of the doubt doctrine is thus inapplicable to CUE claims because "an error either undebatably exists or there was no error within the meaning of § 3.105(a)."  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

B.  Analysis

On July 19, 1982, VA received a claim from the Veteran for service connection for a head injury.  

In a November 1982 rating decision, the St. Louis RO denied service connection for residuals of a head injury, to include a nervous condition.  The RO sent a copy of the rating decision to the Veteran along with a cover letter that explained his procedural and appellate rights.  VA received the Veteran's Notice of Disagreement (NOD) with the November 1982 rating decision in September 1983.  The RO issued an SOC in response to the NOD in October 1983.  The RO sent a copy of the SOC to the Veteran along with a cover letter that explained that no further action would be taken unless he perfected a substantive appeal within 60 days.  The cover letter also explained the procedure for perfecting a substantive appeal.  However, the Veteran did not perfect an appeal.  Therefore, the November 1982 rating decision is final and is only reversible if it contains CUE.  

The Veteran contends that VA committed CUE by declining to offer him a VA examination before issuing the November 1982 rating decision.  However, it is well settled that "[t]he requirements that a clear and unmistakable error be outcome determinative and be based on the record at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim."  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002) (emphasis added).  Hence, as the decision of whether or not to afford the Veteran a VA examination falls within VA's duty to assist, the Veteran's assertion of CUE in the November 1982 rating decision must be denied as a matter of law.  


ORDER

An effective date of July 19, 1982, for the grant of service connection for traumatic brain injury and associated residuals, claimed on the basis of whether there was CUE in a November 1982 rating, is denied.  


REMAND

As noted above, in addition to his assertion of CUE in the November 1982 rating decision, the Veteran also submitted an NOD with the effective dates assigned in the December 2010 rating decision in March 2011.  An appeal of the effective date of a grant of service connection is a separate issue from a contention that a prior rating decision is the product of CUE.  Phillips v. Brown, 10 Vet. App. 25, 33 (1997).  The RO has not issued an SOC with regard to the NOD as to the effective dates assigned in the December 2010 rating decision.  When a NOD has been filed with regard to an issue and a SOC has not been issued, the appropriate action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issues of entitlement to effective dates earlier than September 22, 2009, for the grants of service connection for traumatic brain injury residuals with cognitive disorder NOS, mood disorder NOS and personality change, Meniere's disease status post occipital nerve resection with vertigo and balance problems, Meniere's disease with hearing loss, and Meniere's disease with tinnitus, as well as the grant of special monthly compensation based on housebound criteria being met.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


